 Case 2:18-cv-00211-JLS-PJW Document 52 Filed 07/01/20 Page 1 of 1 Page ID #:1326



 1

 2

 3

 4
                                                      JS-6
 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSEPH FLAUNDERS,                     CASE NO. CV 18-211-JLS (PJW)
12                   Petitioner,
                                           JUDGMENT
13
               v.
14
     DEBORAH ASUNCION, Warden,
15

16
                     Respondent.

17

18      Pursuant to the Order Accepting Report and Adopting Findings,
19 Conclusions, and Recommendations of United States Magistrate Judge,
20            IT IS ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.

22

23 DATED: July 1, 2020

24

25

26                                    HON. JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT JUDGE
27

28
